                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                     NO. 5:18-CV-00059-FL


 NAPIER SANDFORD FULLER,                        )
                                                )
                      Plaintiff,                )
                                                )
       v.                                       )
                                                )
 REBECCA W. HOLT, in her official               )
 capacity as employee of the North              )
 Carolina Office of the Courts, RICHARD         )
 A. BADDOUR, in his official capacity as        )
 employee of the North Carolina                 )
 Administrative Office of the Courts,           )
 JAMES C. STANDFORD, in his official            )
 capacity as employee of the North              )                     ORDER
 Carolina Administrative Office of the          )
 Courts, JAMES T. BRYAN, III, in his            )
 official capacity as employee of the North     )
 Carolina Administrative Office of the          )
 Courts, SAMANTHA HYATT CABE, in                )
 her official capacity as employee of the       )
 North Carolina Administrative Office of        )
 the Courts, and CATHERINE C.                   )
 STEVENS, in her official capacity as           )
 employee of the North Carolina                 )
 Administrative Office of the Courts,           )
                                                )
                      Defendants.               )


       This matter is before on plaintiff’s request for pretrial conference, (DE 44), and his motion

for relief and suggested conference agenda. (DE 56). Conference previously was set and then

discontinued pursuant to text order entered September 13, 2018, with notice it would be rescheduled

as necessary.

        As the case has evolved, the court deems conference unnecessary and dispenses with same.
Plaintiff indicates in these filings that he is considering dismissing this case. Plaintiff may seek to

do this of his own initiative. It does not appear conference with the court will aid in this decision-

making nor would it settle matters concerning to plaintiff related to the subpoena process or

discovery concerning non-parties. Conference also is unlikely to result in admissions plaintiff seeks

from defendants. Regarding another area of concern for plaintiff, the court notes that the state trial

transcript is now available.    For these and other reasons, plaintiff’s conference request, (DE 44),

and attendant suggestions, (DE 56), are DENIED.

        Plaintiff has an extensive travel schedule, where it appears he just returned or will return

soon from overseas and then will launch off again in the not too distant future. He seeks access to

the court’s CM/ECF system for filing. The court has researched plaintiff’s request to be permitted

entry into the court’s CM/ECF system directly with the clerk of court. The undersigned is reminded

that this district restricts electronic filing to registered attorneys who are required to take a processes

class in order to become registered users. The district does, however, allow pro se parties to receive

notices of electronic filings. If plaintiff is not now receiving electronic notices and wishes so to do,

he may contact the case manager to facilitate this. The court now has a physical presence in

Wilmington which should ameliorate plaintiff’s filing problems directly related to the closure of the

federal courthouse at Wilmington due to storm damage.

        SO ORDERED, this the 14th day of November, 2018.




                                                 _____________________________
                                                 LOUISE W. FLANAGAN
                                                 United States District Judge


                                                    2
